DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that an information disclosure statement (IDS) was not included in the electronic file wrapper of the instant application. Applicant is reminded of the duty to disclose information material to patentability as defined by 37 C.F.R. 1.56 (also see MPEP 2001). 

Election/Restrictions
Applicant's election of Group IV, Claim 33 with newly added claims 50-62 in the reply filed on 06/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Objection 
Claims 57 and 62 are objected to because of the following informalities:  
Claim 57: please amend “the an ionic concentration of the solution” to “[[the]] an ionic concentration of [[the]] a solution of the sample”.
Claim 62: please amend “a protein, enzyme, protein” to “a protein, enzyme[[, protein]]”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 57-60, and 61-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 57, claim 57 recites “the frequency of the alternating electric field”, which lacks antecedent basis. Therefore, the scope of claim 57 is indefinite.
Regarding claim 58, claim 58 recites “a second alternating electric field”, and depends upon claim 33 which does not recite a first alternating electric field. It is not clear if the applied electric field is considered as the “first electric field” or if the applicant intended claim 58 to depend from one of claims 53-56. Therefore, the scope of claim 58 is indefinite. Claims 59-60 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 58. 
Regarding claim 59, claim 59 recites “the frequency of the first alternating electric field”, which lacks antecedent basis. Therefore, the scope of claim 59 is indefinite. 
Regarding claim 60, claim 60 recites “the incident power, at the nanosensor, of the first alternating electric field”, which lacks antecedent basis. Therefore, the scope of claim 60 is indefinite.
Regarding claims 61-62, claims 61-62 recite “small molecule” wherein the term “small” is a relative term which renders the claims 61-62 indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 33, 50-54, 57-62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulkarni et al. (Detection beyond the Debye Screening Length in a High-Frequency Nanoelectronic Biosensor, Nano Lett., 2012, 12, pp. 719-723). Chen et al. 
(Biotin IgM Antibodies in Human Blood: A Previously Unknown Factor Eliciting False Results in Biotinylation-Based Immunoassays, Plus One, 2012, 7(8), e42376) is used as an evidence for claim 61.

Regarding claim 33, Kulkarni  teaches a method of sensing a chemical and/or biological analyte (a method of sensing biotin-streptavidin binding using a biomolecule functionalized SWNT FET sensor (pp. 719-722)), comprising: 
applying an electrical potential across a nanosensor functionalized with a chemical and/or biological detector species in the presence of a sample comprising an analyte (Fig.1 shows an AC electrical potential, vac (vac=20 mV),  AM modulated by a reference signal (1 Vp-p, 1.43 kHz) is applied across a SWNT FET nanosensor functionalized with a chemical and/or biological detector species (biotin) in the presence of a sample comprising an analyte (Streptavidin) (pp. 720-721); Fig.3 shows different frequencies of the applied AC electric potential vac); and
simultaneously collecting a first set of data to provide a background signal (a mixing current Imix at frequency of 500 kHz in Fig.3a; At 500 kHz, nanotube sensor cannot differentiate the streptavidin binding (pp. 722)) and a second set of data to provide a signal indicative of a property of the analyte, the detector species, and/or an interaction between the analyte and the detector species (mixing current Imix at frequency of 10 MHz in Fig.3b; peak value of Imix from 800 kHz to 30 MHz in Fig.3c). 

Regarding claim 50,  Kulkarni teaches the method of claim 33, comprising applying, to the nanosensor an alternating electric field having an incident power of at least about 1 picowatt at the nanosensor (a high-frequency signal (vac=20 mV) AM modulated by a reference signal (1 Vp-p, 1.43 kHz) is applied between the source and drain electrodes as shown in Fig.1 (pp. 720). Thus, the magnitude of the ac voltage is 20 mV+0.5 V=0.52 V. The peak current Imix flowing between the source and drain electrodes is about 3.5 nA shown in Fig.3a. The incident power is 3.5 nA*0.52 V=1.82 nW=1.82[Symbol font/0xB4]103 picowatt, falling within the claimed range).

Regarding claim 51, Kulkarni teaches the method of claim 33, wherein the nanosensor is a semiconductor nanosensor (the SWNT FET nanosensor is fabricated on a Si3N4/SiO2/Si substrate (pp. 720), thus is a semiconductor field effect transistor nanosensor).  

Regarding claim 52, Kulkarni teaches the method of claim 51, wherein the semiconductor comprises silicon (the SWNT FET nanosensor is fabricated on a Si3N4/SiO2/Si substrate (pp. 720), thus the semiconductor comprises silicon).  

Regarding claim 53, Kulkarni teaches the method of claim 33, comprising applying an alternating electric field having a frequency of at least about 1 kHz to the nanosensor (Fig.3 shows the applied alternating electric fields having a frequency of 500 kHz, 10 MHz, and a frequency from 800 kHz to 30 MHz. The disclosed frequencies fall within the claimed range).

Regarding claim 54, Kulkarni teaches the method of claim 33, comprising applying an alternating electric field having a frequency of at least about 1 MHz to the nanosensor (Fig.3b shows the applied alternating electric field having a frequency of 10 MHz, falling within the claimed range).
  
Regarding claim 57, Kulkarni teaches the method of claim 33, comprising selecting a frequency of an alternating electric field based, at least in part, upon an ionic concentration of the solution (Fig.2 shows the sensor response of a mixing current as a function of frequency in different background ionic strength solutions (DI water, 1 mM NaCl, 10 mM NaCl, and 100 mM NaCl; Fig.3e shows the sensor relative sensitivity as a function of the ionic concentration of the solution at f=500 kHz and 10 MHz. Note: for the purpose of examination, Examiner interprets “the frequency of the alternating electric field” as “a frequency of an alternating electric field”). 

Regarding claim 58, Kulkarni teaches the method of claim 33, comprising applying a second alternating electric field to the nanosensor (the alternating electric field at 10 MHz shown in Fig.3b corresponds to the second alternating electric field applied to the nanosensor. Note: for the purpose of examination, Examiner interprets “a second alternating electric field” as an alternating electric field which can be the same as or different from the first alternating electric field recited in one of claims 53-56).
  
Regarding claim 59, Kulkarni teaches the method of claim 58, wherein the second alternating electric field has a frequency that is different from a frequency of a first alternating electric field by at least about 10% of the frequency of the first alternating electric field (an alternating electric field at 500 kHz in Fig.3a corresponds to the first alternating electric field, and the alternating electric field at 10 MHz in Fig.3b corresponds to the second alternating electric field. The frequency of the second alternating electric field is different from the frequency of the first alternating electric field by, (10000-500)/500=1900% of the frequency of the first alternating electric field, falling within the claimed range. Note: for the purpose of examination, Examiner interprets “the frequency of the first alternating electric field” as “a frequency of a first alternating electric field”). 

Regarding claim 60, Kulkarni teaches the method of claim 58, wherein the second alternating electric field has an incident power, at the nanosensor, that is different from an incident power, at the nanosensor, of a first alternating electric field by at least about 50% of the incident power, at the nanosensor, of the first alternating electric field (The peak current of Imix at the first alternating electric field is about I1=3.5 nA shown in Fig.3a; while the peak current of Imix at the second alternating electric field is about I2=1.6 nA shown in Fig.3b. In both Figs. 3a and 3b, the magnitude of the applied voltage [Symbol font/0x44]V is the same (vac= 20 mV AM modulated by the reference signal of 1 Vp-p). Therefore, the difference of the incident powers of the first and second alternating electric fields is [Symbol font/0x44]V*(I1-I2)= 1.9 [Symbol font/0x44]V, and the ratio of the difference of the incident powers to the incident power of the first alternating electric field is 1.9 [Symbol font/0x44]V/(3.5 [Symbol font/0x44]V)=54.3%, which falls within the claimed range. Note: for the purpose of examination, Examiner interprets “the incident power, at the nanosensor, of the first alternating electric field” in lines 2-3 as “an incident power, at the nanosensor, of a first alternating electric field”).

Regarding claim 61, Kulkarni teaches the method of claim 33, wherein the detector species is an antibody, an enzyme, protein, peptide, small molecule, nucleic acid, aptamer, receptor molecule, polymer, and/or supramolecular structure (the detector species is biotin (biotinylated SWNT in Fig.2). Biotin is a small molecule, as evidenced by Chen (Biotin is a small molecule that can be linked to proteins without affecting their biological activity (abstract)). Note: for the purpose of examination, Examiner interprets “small molecule” as a molecular with low molecular weight).    

Regarding claim 62, Kulkarni teaches the method of claim 33, wherein the analyte is a protein, enzyme, protein, peptide, small molecule, nucleic acid, aptamer, receptor molecule, polymer, and/or supramolecular structure (the analyte is streptavidin shown in Fig.3, and streptavidin is a protein. Note: for the purpose of examination, Examiner interprets “small molecule” as a molecular with low molecular weight).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni, as applied to claim 33 above.

Regarding claim 55, Kulkarni teaches the method of claim 33. Kulkarni further teaches the frequency dependency of the mixing current output, Imix, in both Figs. 2 and 3. For example, Fig.3d shows the relative sensitivity of the nanosensor as a function of frequency ranging from 800 kHz to 30 MHz, demonstrating that the sensitivity of the SWNT FET sensor depends on the frequency of the applied alternating electric field.  
Kulkarni does not explicitly teach applying an alternating electric field having a frequency of at least about 1 GHz to the nanosensor.
As the sensor sensitivity can be modified, among others, by adjusting the frequency of the applied alternating electric field, as shown in Figs. 2 and 3, the precise frequency of the alternating electric field would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed frequency of the alternating electric field cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the frequency of the alternating electric field in Kulkarni to obtain the desired sensor sensitivity. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 

Regarding claim 56, Kulkarni teaches the method of claim 33. Kulkarni further teaches applying an alternating electric field having a frequency from 800 kHz to 30 MHz, as shown in Fig.3d. The disclosed frequency range overlaps the claimed range from about 1 kHz to about 1 THz. 
Kulkarni does not explicitly teach applying an alternating electric field having a frequency of between about 1 kHz and about 1 THz to the nanosensor.
Given the teachings of Kulkarni regarding applying an alternating electric field having a frequency from 800 kHz to 30 MHz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Solanki et al. (US 2009/0117571 A1) teaches a biosensor including a functionalized interdigitated electrode, functionalized nanoparticles, a current/voltage signal generator and a circuit analyzer. The biosensor system can determine whether a target biomolecule is bound.  Solanki (WO 2010/120364 A2) teaches a method for electrochemical impedance spectroscopy using interdigitated electrodes functionalized with a first species and nanoparticles functionalized with a second species that preferentially attaches to the first species.  The chemically functionalized electrodes are then exposed to a solution containing the chemically functionalized nanoparticles which then become immobilized on the electrodes through the attachment of the first species to the second species. The impedance spectrum is measured and an amount of the first species is then determined from the measured spectrum. Lieber et al. (US 2010/0087013 A1) teaches nanoscale wire devices and methods for use in determining nucleic acids or other analytes suspected to be present in a sample. Lieber et al. (US 2002/0117659A1) teaches electrical devices comprised of selectively functionalized nanowires for detection of analyte-ligand binding. Bock et al. (US 2007/0264634A1) teaches Nano-chem-FET based biosensors. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795              

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795